FIRST AMENDMENT TO EXCLUSIVE DISTRIBUTOR AGREEMENT

 

THIS FIRST AMENDMENT (“First Amendment”) effective as of August 12, 2015,
hereby  amends the EXCLUSIVE TECHNOLOGY LICENSE AGREEMENT (the “Agreement”)
dated the 14th day of August 2014, by and between Qualipride International, a
Chinese company (“Supplier”), and Stevia First, Corp.,  (“Distributor”)  a
 Nevada corporation with principal executive offices located at 5225 Carlson
Road, Yuba City, CA 95993.

 

WHEREAS, Supplier and Distributor entered into the Agreement; and

 

WHEREAS, Supplier and Distributor wish to amend the terms of the Agreement.

 

NOW THEREFORE, for the mutual promises and other consideration described herein,
the parties hereto agree as follows:

 

1.  The first paragraph of Section 14 of the Agreement is hereby replaced in its
entirety by the following:

 

This Agreement shall remain effective up to August 14, 2016.  Supplier may
terminate this Agreement upon notice to Distributor if: (1) Distributor fails to
file for a U.S. GRAS notice for at least one of Supplier’s Products by August
14, 2016; or (2) Distributor fails to make timely payment of invoices and does
not cure this breach within 45 days. 

 

On termination of this Agreement, Distributor shall cease to be an authorized
distributor.  All amounts owing by Distributor to Supplier shall,
notwithstanding prior terms of sale, become immediately due and payable.  All
unshipped orders shall be cancelled without liability of either party to the
other.

 

2.  All capitalized terms not defined herein have the same meaning as in the
Agreement.

 

3.  Any and all provisions of the Agreement not expressly modified herby shall
remain in full force and effect.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer as of the date first written above.

 

 

 

 

/s/ Robert Brooke

Robert Brooke

CEO

 

 

 

 

 

/s/ Reg Dong

 

 

 

Stevia First Corp.

 

 

 

By:  /s/ Robert Brooke

Name: Robert Brooke

Title: CEO

 

Qualipride International

 

 

 

By:  /s/ Reg Dong

Name: Reg Dong

Title: President

 



 

--------------------------------------------------------------------------------